The facts alleged in the verified petition for alternate writ of mandate, and in the return, are identical to the facts alleged in Cause No. 28373 entitled State ex rel. Johnson v. WhiteCircuit Court, decided this date, ante, p. 602, 77 N.E.2d 298, with the exception that a different juvenile defendant is named as having been committed to the Indiana Boys' School and subsequently released on order of the special judge. Therefore, on the authority of that opinion, the alternate writ of mandate issued in this original action is vacated and dissolved.
NOTE. — Reported in 77 N.E.2d 303.